

Exhibit 10.26
CORPORATE INTEGRITY AGREEMENT BETWEEN THE
OFFICE OF INSPECTOR GENERAL OF THE
DEPARTMENT OF HEALTH AND HUMAN SERVICES; COMPASSIONATE CARE HOSPICE GROUP, LTD.;
AND COMPASSIONATE CARE HOSPICE OF NEW YORK, LLC




I.
PREAMBLE



Compassionate Care Hospice Group, Ltd. (CCH Group) and Compassionate Care
Hospice of New York, LLC (CCH of New York) hereby enter into this Corporate
Integrity Agreement (CIA) with the Office of Inspector General (OIG) of the
United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) (Federal health care program requirements). CCH Group owns,
operates, and provides management services to hospices in several states (the
“CCH Hospices”). CCH Group and the CCH Hospices are collectively referred to
herein as “CCH.” Contemporaneously with this CIA, CCH Group and CCH of New York
are entering into a Settlement Agreement with the United States.


II.
TERM AND SCOPE OF THE CIA



A.    The period of the compliance obligations assumed by CCH under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall be the date on which the final signatory of this CIA executes this CIA.
Each one-year period, beginning with the one-year period following the Effective
Date, shall be referred to as a “Reporting Period.”


B.    Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) CCH’s final annual report; or (2) any additional materials
submitted by CCH pursuant to OIG’s request, whichever is later.


C.
The scope of this CIA shall be governed by the following definitions:



1.    “Covered Persons” includes:







--------------------------------------------------------------------------------




a.
all owners, officers, directors, and employees of CCH; and




b.
all contractors, subcontractors, agents, and other persons who provide patient
care items or services or who perform billing or coding functions on behalf of
CCH, excluding vendors whose sole connection with CCH is selling or otherwise
providing medical supplies or equipment to CCH and who do not bill the Federal
health care programs for such medical supplies or equipment.



Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours during a Reporting Period,
except that any such individuals shall become “Covered Persons” at the point
when they work more than 160 hours during a Reporting Period.


2.    “Billing, Coding, and Reimbursement Covered Persons” includes all Covered
Persons involved, whether directly or in a supervisory role, in the coding,
preparation, or submission of claims for reimbursement from any Federal health
care program on behalf of CCH of New York.


3.    “Clinical Services Covered Persons” includes all Covered Persons who are
involved, whether directly or in a supervisory role, in: (a) the delivery of
patient care items or services on behalf of CCH of New York or (b) quality
assurance or the monitoring of clinical quality on behalf of CCH of New York.


4.    “Relevant Covered Persons” means all Billing, Coding, and Reimbursement
Covered Persons and Clinical Services Covered Persons.


III.
CORPORATE INTEGRITY OBLIGATIONS



CCH shall establish and maintain a Compliance Program that includes the
following elements:


A.
Compliance Officer and Committee



1.    Compliance Officer. Within 90 days after the Effective Date, CCH shall
appoint a Covered Person to serve as its Compliance Officer and shall maintain a
Compliance Officer for the term of the CIA. The Compliance Officer shall be a
member of senior management of CCH, shall report directly to the Chief Executive
Officer of CCH, and shall not be or be subordinate to the General Counsel or
Chief Financial Officer or have any responsibilities that involve acting in any
capacity as legal counsel or



supervising legal counsel functions for CCH. The Compliance Officer shall be
responsible for, without limitation:


a.
developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements;



b.
making periodic (at least quarterly) reports regarding compliance matters
directly to the Governing Authority of CCH, and shall be authorized to report on
such matters to the Governing Authority at any time. Written documentation of
the Compliance Officer’s reports to the Governing Authority shall be made
available to OIG upon request; and



c.
monitoring the day-to-day compliance activities engaged in by CCH as well as
fulfilling any reporting obligations created under this CIA. As part of his or
her monitoring function, the Compliance Officer shall make visits to each CCH
branch office at least once annually and more frequently, as appropriate.



Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.


CCH shall report to OIG, in writing, any changes in the identity or position
description of the Compliance Officer, or any actions or changes that would
affect the Compliance Officer’s ability to perform the duties necessary to meet
the obligations in this CIA, within five days after such a change.


2.    Compliance Committee. Within 90 days after the Effective Date, CCH shall
appoint a Compliance Committee. The Compliance Committee shall, at a minimum,
include the Compliance Officer, the Chief Quality Officer, and other members of
senior management necessary to meet the requirements of this CIA (e.g., senior
executives of relevant departments, such as billing, clinical, human resources,
audit, and operations). The Compliance Officer shall chair the Compliance
Committee and the Committee shall support the Compliance Officer in fulfilling
his/her responsibilities (e.g., shall assist in the analysis of CCH’s risk areas
and shall oversee monitoring of internal and external audits and
investigations). The Compliance Committee shall meet at least



quarterly. The minutes of the Compliance Committee meetings shall be made
available to OIG upon request.


CCH shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.


3.    Chief Quality Officer. Within 120 days after the Effective Date, CCH shall
appoint a Covered Person to serve as its Chief Quality Officer and shall
maintain a Chief Quality Officer for the term of the CIA. The Chief Quality
Officer shall be responsible for developing and implementing policies,
procedures, and practices designed to ensure compliance with professionally
recognized standards of care. The Chief Quality Officer shall be a member of
senior management of CCH, shall report directly to the Compliance Officer of
CCH, shall make periodic (at least quarterly) reports regarding quality
assurance matters directly to the Governing Authority, and shall be authorized
to report on such matters to the Governing Authority at any time. The Chief
Quality Officer shall not be subordinate to the General Counsel or Chief
Financial Officer. The Chief Quality Officer shall be responsible for monitoring
the day-to-day quality of care and patient safety activities engaged in by CCH.
Any non-quality assurance job responsibilities of the Chief Quality Officer
shall be limited and must not interfere with the Chief Quality Officer’s ability
to perform the activities outlined in this CIA. The Chief Quality Officer shall
have sufficient quality assurance experience to perform the responsibilities
described in this Section III.A.3.


CCH shall report to OIG, in writing, any change in the identity of the Chief
Quality Officer, or any actions or changes that would affect the Chief Quality
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five days after such a change.


4.    Governing Authority Compliance Obligations. The Governing Authority of CCH
shall be responsible for the review and oversight of matters related to
compliance with Federal health care program requirements and the obligations of
this CIA.


The Governing Authority shall, at a minimum, be responsible for the following:


a.
meeting at least quarterly to review and oversee CCH’s Compliance Program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;






b.
considering the results of the Compliance Program Reviews, as required by
Section III.A.5.a.v;



c.
submitting to the OIG in each Annual Report a description of the documents and
other materials it reviewed, as well as any additional steps taken, such as
engagement of the Compliance Expert required by Section III.A.5 or other third
party resources, in its oversight of the Compliance Program and in support of
making the resolution below during each Reporting Period; and



d.
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Governing Authority summarizing its review and oversight of CCH’s
compliance with Federal health care program requirements and the obligations of
this CIA.



At minimum, the resolution shall include the following language:


“The Governing Authority has made a reasonable inquiry into the operations of
CCH’s Compliance Program, including the performance of the Compliance Officer
and the Compliance Committee. Based on its inquiry and review, the Governing
Authority has concluded that, to the best of its knowledge, CCH has implemented
an effective Compliance Program to meet Federal health care program requirements
and the obligations of the CIA.”


If the Governing Authority is unable to provide such a conclusion in the
resolution, the Governing Authority shall include in the resolution a written
explanation of the reasons why it is unable to provide the conclusion and the
steps it is taking to implement an effective Compliance Program at CCH.


CCH shall report to OIG, in writing, any changes in the composition of the
Governing Authority, or any actions or changes that would affect the Governing
Authority’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.


5.    Governing Authority Compliance Expert. Within 120 days after the Effective
Date, the Governing Authority shall retain an expert in corporate governance and
compliance (Compliance Expert) to assist the Governing Authority in fulfilling
the responsibilities described in Section III.A.4 of this CIA.





a.
Compliance Expert Obligations. At a minimum, the Compliance Expert shall:



i.
meet with the Governing Authority quarterly to assist each Governing Authority
member in meeting his or her obligation to review and oversee matters related to
CCH’s compliance with Federal health care program requirements and the
obligations of this CIA;



ii.
be kept apprised of any direct reports that the Compliance Officer otherwise
makes to the Governing Authority;



iii.
assist the Governing Authority in reviewing and assessing CCH’s Compliance
Program;



iv.
offer recommendations periodically, as appropriate, to improve the effectiveness
of CCH’s Compliance Program; and



v.
for the first, third, and fifth Reporting Periods, conduct a comprehensive
review of the effectiveness of CCH’s Compliance Program and prepare a report
describing the results of such review (Compliance Program Review Report). A copy
of the Compliance Program Review Report shall be provided to OIG along with the
Annual Report for the applicable Reporting Period.



b.
Engagement of Compliance Expert. As part of CCH’s Implementation Report, CCH
shall provide the following information to OIG:



i.
the identity, address, and phone number of the Compliance Expert;



ii.
a copy of the engagement letter between the Governing Authority and the
Compliance Expert;



iii.
information demonstrating that the Compliance Expert has the background and
qualifications necessary to




assist the Governing Authority in fulfilling the responsibilities described in
Section III.A.4 of this CIA; and


iv.
a certification from the Compliance Expert that neither he or she nor his or her
firm has a relationship to CCH or its officers, directors, or employees that
would cause a reasonable person to question the Compliance Expert’s
impartiality.



Within 30 days of receiving the above information, or any additional information
submitted by CCH in response to a request by OIG, whichever is later, OIG will
notify CCH if the Compliance Expert is unacceptable. Absent notification from
OIG that the Compliance Expert is unacceptable, the Governing Authority may
continue to engage the Compliance Expert.


If a new Compliance Expert is engaged, CCH shall submit the above information to
OIG within 30 days of engagement of the Compliance Expert. Within 30 days after
receiving this information, or any additional information submitted by CCH at
the request of OIG, whichever is later, OIG will notify CCH if the Compliance
Expert is unacceptable. Absent notification from OIG that the Compliance Expert
is unacceptable, the Governing Authority may continue to engage the Compliance
Expert.


6.    Management Certifications. In addition to the responsibilities set forth
in this CIA for all Covered Persons, certain employees of CCH (Certifying
Employees) are specifically expected to monitor and oversee activities within
their areas of authority and shall annually certify that the applicable CCH
Group or CCH of New York department is in compliance with applicable Federal
health care program requirements and with the obligations of this CIA. These
Certifying Employees shall include, at a minimum, the individuals who serve in
the following capacities for CCH Group or CCH of New York: the Chief Executive
Officer; Chief Financial Officer; Chief Operating Officer; Chief Quality
Officer; any other Covered Person who is an officer or director; and any Program
Director, Clinical Director, or Medical Director. For each Reporting Period,
each Certifying Employee shall sign a certification that states:


“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [insert name of department] with all applicable Federal health care program
requirements, obligations of the Corporate Integrity Agreement, and CCH
policies, and I have taken steps to promote such



compliance. To the best of my knowledge, except as otherwise described herein,
the [insert name of department] of CCH Group [or CCH of New York] is in
compliance with all applicable Federal health care program requirements and the
obligations of the Corporate Integrity Agreement. I understand that this
certification is being provided to and relied upon by the United States.”


If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.


Within 90 days after the Effective Date, CCH Group and CCH of New York shall
develop and implement a written process for their respective Certifying
Employees to follow for the purpose of completing the certification required by
this section (e.g., reports that must be reviewed, assessments that must be
completed, sub-certifications that must be obtained, etc. prior to the
Certifying Employee making the required certification).


B.
Written Standards



1.    Code of Conduct. CCH has developed, implemented, and distributed a written
Code of Conduct to all Covered Persons. Within 90 days after the Effective Date,
CCH shall review and modify its Code of Conduct as necessary to conform to the
requirements of this CIA and shall distribute any revised Code of Conduct to all
Covered Persons. CCH shall make the performance of job responsibilities in a
manner consistent with the Code of Conduct an element in evaluating the
performance of all Covered Persons. The Code of Conduct shall, at a minimum, set
forth:


a.
CCH’s commitment to full compliance with all Federal health care program
requirements, including its commitment to prepare and submit accurate claims
consistent with such requirements;



b.
CCH’s requirement that all of its Covered Persons shall be expected to comply
with all Federal health care program requirements and with CCH’s Policies and
Procedures;



c.
the requirement that all of CCH’s Covered Persons shall be expected to report to
the Compliance Officer or other appropriate individual designated by CCH,
suspected




violations of any Federal health care program requirements or of CCH’s Policies
and Procedures; and


d.
the right of all individuals to use the Disclosure Program described in Section
III.F, and CCH’s commitment to nonretaliation and to maintain, as appropriate,
confidentiality and anonymity with respect to such disclosures.



CCH shall review the Code of Conduct at least annually to determine if revisions
are appropriate and shall make any necessary revisions based on such review. The
Code of Conduct shall be distributed at least annually to all Covered Persons.


2.    Policies and Procedures. Within 90 days after the Effective Date, CCH
shall develop and implement written Policies and Procedures regarding the
operation of its Compliance Program, including the Compliance Program
requirements outlined in this CIA and compliance with Federal health care
program requirements. At a minimum, the Policies and Procedures also shall
address:


a.
the subjects relating to the Code of Conduct identified in Section III.B.1;



b.
CCH’s compliance with Federal health care program requirements regarding the
accurate coding, preparation, and submission of claims;



c.
CCH’s compliance with Federal health care program requirements regarding the
provision of hospice services;



d.
CCH’s compliance with Federal health care program requirements regarding proper
and accurate documentation of medical records;



e.
the expectation that all Covered Persons are aware of relevant Federal health
care program requirements and the personal obligation of each individual
involved in the medical documentation process to ensure that such records are
accurate;



f.
the expectation that all Covered Persons shall comply with the Code of Conduct,
the Policies and Procedures under this Section III.B.2, and the terms of this
CIA; and






g.
CCH’s performance of periodic hospice billing, coding, and clinical quality
reviews and audits.



Throughout the term of this CIA, CCH shall enforce and comply with its Policies
and Procedures and shall make such compliance an element of evaluating the
performance of all employees.


Within 90 days after the Effective Date, the Policies and Procedures shall be
distributed to all Covered Persons. Appropriate and knowledgeable staff shall be
available to explain the Policies and Procedures.


At least annually (and more frequently, if appropriate), CCH shall assess and
update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions or addition of new Policies and Procedures, a
description of the revisions shall be communicated to all affected Covered
Persons and any revised or new Policies and Procedures shall be made available
to all Covered Persons.


C.
Training and Education



1.    Training Plan. Within 120 days after the Effective Date, CCH shall develop
a written plan (Training Plan) that outlines the steps CCH will take to ensure
that:


a.
all Covered Persons receive adequate training regarding CCH’s CIA requirements
and Compliance Program, including the Code of Conduct;



b.
all Billing, Coding, and Reimbursement Covered Persons receive adequate training
regarding: (i) the Federal health care program requirements regarding the
accurate coding, preparation, and submission of claims; (ii) policies,
procedures, and other requirements applicable to the documentation of medical
records; (iii) the personal obligation of each individual involved in the claims
submission process to ensure that his or her activities with respect to the
claims are accurate and appropriate; (iv) applicable reimbursement statutes,
regulations, and program requirements and directives governing the provision of
hospice services; (v) the legal sanctions for violations of the Federal health
care program requirements; (vi) examples of




proper and improper claims submission practices; and (vii) examples of proper
and improper coding practices; and


c.
all Clinical Services Covered Persons receive adequate training regarding: (i)
policies, procedures, and other requirements applicable to the documentation of
medical records; (ii) the personal obligation of each individual involved in
patient care to ensure that medical records are complete and accurate; (iii) the
personal obligation of each individual involved in patient care to ensure that
care is appropriate, delivered in accordance with the hospice plan of care, and
meets professionally recognized standards of care;

(iv) applicable reimbursement statutes, regulations, and program requirements
and directives; (v) the legal sanctions for violations of the Federal health
care program requirements; and (vi) examples of proper and improper medical
record documentation practices.


The Training Plan shall include information regarding the training topics, the
categories of Covered Persons and Relevant Covered Persons required to attend
each training session, the length of the training, the schedule for training,
and the format of the training. Within 30 days of the OIG’s receipt of CCH’s
Training Plan, OIG will notify CCH of any comments or objections to the Training
Plan. Absent notification by the OIG that the Training Plan is unacceptable, CCH
may implement its Training Plan. CCH shall furnish training to its Covered
Persons and Relevant Covered Persons pursuant to the Training Plan during each
Reporting Period.


2.    Governing Authority Member Training. Within 90 days after the Effective
Date, CCH shall provide at least two hours of training to each member of the
Governing Authority. This training shall address CCH’s CIA requirements and
Compliance Program (including the Code of Conduct), the corporate governance
responsibilities of Governing Authority members, and the responsibilities of
Governing Authority members with respect to review and oversight of the
Compliance Program. Specifically, the training shall address the unique
responsibilities of hospice Governing Authority members, including the risks,
oversight areas, and strategic approaches to conducting oversight of a hospice
entity. This training may be conducted by an outside compliance expert hired by
the Governing Authority and should include a discussion of the OIG’s guidance on
Board member responsibilities.



New members of the Governing Authority shall receive the Governing Authority
Member Training described above within 30 days after becoming a member or within
90 days after the Effective Date, whichever is later.


3.    Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form, that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials.


4.    Qualifications of Trainer. Persons providing or preparing the substantive
content of the training shall be knowledgeable about the subject area.


5.    Update of Training Plan. CCH shall review the Training Plan annually, and,
where appropriate, update the Training Plan to reflect changes in Federal health
care program requirements; any issues discovered during internal audits, the
Compliance Program Review, or the Claims Review; and any other relevant
information. Any updates to the Training Plan must be reviewed and approved by
the OIG prior to the implementation of the revised Training Plan. Within 30 days
of OIG’s receipt of any updates or revisions to CCH’s Training Plan, OIG will
notify CCH of any comments or objections to the revised Training Plan. Absent
notification from the OIG that the revised Training Plan is unacceptable, CCH
may implement the revised Training Plan.


6.    Computer-Based Training. CCH may provide the training required under this
CIA through appropriate computer-based training approaches. If CCH chooses to
provide computer-based training, it shall make available appropriately qualified
and knowledgeable staff or trainers to answer questions or provide additional
information to the individuals receiving such training.


D.
Review Procedures



1.    General Description


a.
Engagement of Independent Review Organization. Within 90 days after the
Effective Date, CCH shall engage an entity (or entities), such as an accounting,
auditing, or consulting firm (hereinafter “Independent Review Organization” or
“IRO”), to perform the reviews listed in this Section III.D. The applicable
requirements relating to the IRO are outlined in Appendix A to this CIA, which
is incorporated by reference.




b.
Retention of Records. The IRO and CCH shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
draft reports (those exchanged between the IRO and CCH) related to the reviews.



2.    Claims Review. The IRO shall review coding, billing, and claims submission
to the Medicare and state Medicaid programs for hospice services rendered by CCH
of New York and the reimbursement received (Claims Review) and shall prepare a
Claims Review Report, as outlined in Appendix B to this CIA, which is
incorporated by reference.


3.    Validation Review. In the event OIG has reason to believe that: (a) the
Claims Review fails to conform to the requirements of this CIA; or (b) the IRO’s
findings or Claims Review results are inaccurate, OIG may, at its sole
discretion, conduct its own review to determine whether the Claims Review
complied with the requirements of the CIA and/or the findings or Claims Review
results are inaccurate (Validation Review). CCH shall pay for the reasonable
cost of any such review performed by OIG or any of its designated agents. Any
Validation Review of Reports submitted as part of CCH’s final Annual Report
shall be initiated no later than one year after CCH’s final submission (as
described in Section II) is received by OIG.


Prior to initiating a Validation Review, OIG shall notify CCH of its intent to
do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, CCH may request a meeting with
OIG to: (a) discuss the results of any Claims Review submissions or findings;
(b) present any additional information to clarify the results of the Claims
Review or to correct the inaccuracy of the Claims Review; and/or (c) propose
alternatives to the proposed Validation Review. CCH agrees to provide any
additional information as may be requested by OIG under this Section III.D.3 in
an expedited manner. OIG will attempt in good faith to resolve any Claims Review
issues with CCH prior to conducting a Validation Review. However, the final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.


4.    Independence and Objectivity Certification. The IRO shall include in its
report(s) to CCH a certification that the IRO has: (a) evaluated its
professional independence and objectivity with respect to the reviews conducted
under this Section III.D; and (b) concluded that it is, in fact, independent and
objective, in accordance with the requirements specified in Appendix A to this
CIA.



E.
Risk Assessment and Internal Review Process



Within 90 days after the Effective Date, CCH shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with the submission of claims for items and services
furnished by CCH of New York to Medicare and Medicaid program beneficiaries. The
risk assessment and internal review process should include: (1) a process for
identifying and prioritizing risks; (2) developing remediation plans in response
to those risks, including internal auditing and monitoring of the identified
risk areas; and (3) tracking results to assess the effectiveness of the
remediation plans. The risk assessment and internal review process should
require compliance, legal, and department leaders, at least annually, to
evaluate and identify risks associated with the submission of claims for items
and services furnished by CCH of New York to Medicare and Medicaid program
beneficiaries and develop and implement specific plans to address and mitigate
the identified risks. The risk assessment and internal review work plans shall
be developed annually. CCH shall implement the risk assessment and internal
review work plans and track the implementation of the work plans. CCH shall
maintain the risk assessment and internal review process for the term of the
CIA. Copies of any internal audit reports developed pursuant to the risk
assessment and internal review process shall be made available to OIG upon
request.


F.
Disclosure Program



Within 90 days after the Effective Date, CCH shall establish a Disclosure
Program that includes a mechanism (e.g., a toll-free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with CCH’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. CCH shall appropriately publicize the existence of the
disclosure mechanism (e.g., via periodic e-mails to Covered Persons or by
posting the information in prominent common areas).


The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure,
the Compliance Officer (or designee) shall gather all relevant information from
the disclosing individual. The Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably:



(1)permits a determination of the appropriateness of the alleged improper
practice; and
(2)provides an opportunity for taking corrective action, CCH shall conduct an
internal review of the allegations set forth in the disclosure and ensure that
proper follow-up is conducted.


The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within 48 hours of receipt of the
disclosure. The disclosure log shall include a summary of each disclosure
received (whether anonymous or not), the status of the respective internal
reviews, and any corrective action taken in response to the internal reviews.


G.
Ineligible Persons



1.    Definitions. For purposes of this CIA:


a.
an “Ineligible Person” shall include an individual or entity who:



i.
is currently excluded, debarred, or suspended from participation in the Federal
health care programs or in Federal procurement or nonprocurement programs; or



ii.
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, or suspended.



b.
“Exclusion Lists” include:



i.
the HHS/OIG List of Excluded Individuals/Entities (LEIE) (available through the
Internet at http://www.oig.hhs.gov); and



ii.
the General Services Administration’s System for Award Management (SAM)
(available through the Internet at http://www.sam.gov).



2.    Screening Requirements. CCH shall ensure that all prospective and current
Covered Persons are not Ineligible Persons, by implementing the following
screening requirements.



a.
CCH shall screen all prospective Covered Persons against the Exclusion Lists
prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.



b.
CCH shall screen all Covered Persons against the Exclusion Lists within 90 days
after the Effective Date and thereafter shall screen against the LEIE on a
monthly basis and screen against SAM on an annual basis.



c.
CCH shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, or suspension.



Nothing in this Section III.G affects CCH’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person. CCH understands that
items or services furnished, ordered, or prescribed by excluded persons are not
payable by Federal health care programs and that CCH may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether CCH meets the
requirements of this Section III.G.


3.    Removal Requirement. If CCH has actual notice that a Covered Person has
become an Ineligible Person, CCH shall remove such Covered Person from
responsibility for, or involvement with, CCH’s business operations related to
the Federal health care programs and shall remove such Covered Person from any
position for which the Covered Person’s compensation or the items or services
furnished, ordered, or prescribed by the Covered Person are paid in whole or
part, directly or indirectly, by Federal health care programs or otherwise with
Federal funds at least until such time as the Covered Person is reinstated into
participation in the Federal health care programs.


4.    Pending Charges and Proposed Exclusions. If CCH has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)–(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, CCH shall take all appropriate
actions to ensure that the responsibilities of that Covered Person have not and
shall not adversely affect the quality of care rendered to any beneficiary,
patient, or resident, or any claims submitted to any Federal health care
program.



H.
Notification of Government Investigation or Legal Proceedings



Within 30 days after discovery, CCH shall notify OIG, in writing, of any ongoing
investigation or legal proceeding known to CCH conducted or brought by a
governmental entity or its agents involving an allegation that CCH has committed
a crime or has engaged in fraudulent activities. This notification shall include
a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding.
CCH shall also provide written notice to OIG within 30 days after the resolution
of the matter, and shall provide OIG with a description of the findings and/or
results of the investigation or proceedings, if any.


I.
Repayment of Overpayments



1.    Definition of Overpayments. For purposes of this CIA, an “Overpayment”
shall mean the amount of money CCH has received in excess of the amount due and
payable under any Federal health care program requirements.


2.    Overpayment Policies and Procedures. Within 120 days after the Effective
Date, CCH shall develop and implement written policies and procedures regarding
the identification, quantification, and repayment of Overpayments received from
any Federal health care program.


3.
Repayment of Overpayments.



a.
If, at any time, CCH identifies any Overpayment, CCH shall repay the Overpayment
to the appropriate payor (e.g., Medicare contractor) within 60 days after
identification of the Overpayment and take remedial steps within 90 days after
identification (or such additional time as may be agreed to by the payor) to
correct the problem, including preventing the underlying problem and the
Overpayment from recurring. If not yet quantified, within 60 days after
identification, CCH shall notify the payor of its efforts to quantify the
Overpayment amount along with a schedule of when such work is expected to be
completed. Notification and repayment to the payor shall be done in accordance
with the payor’s policies.



b.
Notwithstanding the above, notification and repayment of any Overpayment amount
that routinely is reconciled or adjusted pursuant to policies and procedures
established by the payor




should be handled in accordance with such policies and procedures.


    






    


    


    


the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or


e.
the filing of a bankruptcy petition by CCH Group or CCH of New York.



A Reportable Event may be the result of an isolated event or a series of
occurrences.


2.Reporting of Reportable Events. If CCH determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, CCH shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.


3.Reportable Events under Section III.J.1.a. For Reportable Events under Section
III.J.1.a, the report to OIG shall be made within 30 days of the identification
of the Overpayment and shall include:



a.
a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions, or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the names of entities and individuals believed to be implicated,
including an explanation of their roles in the Reportable Event;



b.
the Federal health care programs affected by the Reportable Event;



c.
a description of the steps taken by CCH to identify and quantify the
Overpayment; and



d.
a description of CCH’s actions taken to correct the Reportable Event and prevent
it from recurring.



Within 60 days of identification of the Overpayment, CCH shall provide OIG with
a copy of the notification and repayment (if quantified) to the payor required
in Section III.I.3.


4.Reportable Events under Section III.J.1.b. For Reportable Events under Section
III.J.1.b, the report to OIG shall include:


a.
a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the names of entities and individuals believed to be implicated,
including an explanation of their roles in the Reportable Event;



b.
a statement of the Federal criminal, civil, or administrative laws that are
probably violated by the Reportable Event;



c.
the Federal health care programs affected by the Reportable Event;



d.
a description of CCH’s actions taken to correct the Reportable Event and prevent
it from recurring; and




e.
if the Reportable Event has resulted in an Overpayment, a description of the
steps taken by CCH to identify and quantify the Overpayment.



5.Reportable Events under Section III.J.1.c. For Reportable Events under Section
III.J.1.c, the report to OIG shall include:


a.
a complete description of the Reportable Event, including the relevant facts,
persons involved, the impact or potential impact on Federal health care program
beneficiaries, and any legal and Federal health care program authorities
implicated;



b.
a description of CCH’s action taken to correct the Reportable Event;



c.
any further steps CCH plans to take to address the Reportable Event and prevent
it from reoccurring; and



d.
a summary of any related reports made to Federal or state regulatory or
enforcement agencies or to professional licensing bodies.



6.Reportable Events under Section III.J.1.d. For Reportable Events under Section
III.J.1.d, the report to OIG shall include:


a.
the identity of the Ineligible Person and the job duties performed by that
individual;



b.
the dates of the Ineligible Person’s employment or contractual relationship;



c.
a description of the Exclusion Lists screening that CCH completed before and/or
during the Ineligible Person’s employment or contract and any flaw or breakdown
in the Ineligible Persons screening process that led to the hiring or
contracting with the Ineligible Person;



d.
a description of how the Reportable Event was discovered; and




e.
a description of any corrective action implemented to prevent future employment
or contracting with an Ineligible Person.



7.Reportable Events under Section III.J.1.e. For Reportable Events under Section
III.J.1.e, the report to the OIG shall include documentation of the bankruptcy
filing and a description of any Federal health care program authorities
implicated.


8.Reportable Events Involving the Stark Law. Notwithstanding the reporting
requirements outlined above, any Reportable Event that involves only a probable
violation of section 1877 of the Social Security Act, 42 U.S.C. § 1395nn (the
Stark Law) should be submitted by CCH to the Centers for Medicare & Medicaid
Services (CMS) through the self-referral disclosure protocol (SRDP), with a copy
to the OIG. The requirements of Section III.I.3 that require repayment to the
payor of any identified Overpayment within 60 days shall not apply to any
Overpayment that may result from a probable violation of only the Stark Law that
is disclosed to CMS pursuant to the SRDP. If CCH identifies a probable violation
of the Stark Law and repays the applicable Overpayment directly to the CMS
contractor, then CCH is not required by this Section III.J.8 to submit the
Reportable Event to CMS through the SRDP.


K.    Cooperation with Government Investigations


Upon reasonable notice, CCH Group and CCH of New York shall cooperate with all
OIG investigations and understand that full cooperation includes: (1) prompt and
truthful disclosure to OIG of all matters relating to any Federal or state
health care law investigation, prosecution, or other enforcement action, related
to the Covered Conduct described in the Settlement Agreement; and (2) truthful
testimony in any administrative hearing and/or court proceeding. CCH Group and
CCH of New York, upon reasonable notice, will make reasonable efforts to
facilitate access to, and encourage the cooperation of, their directors,
officers, and employees for interviews and testimony, and will furnish to the
OIG, upon reasonable request, all documents and records in their possession,
custody, or control relating to the Covered Conduct. Section III.K shall not
require CCH Group’s or CCH of New York’s waiver of attorney-client and work
product protections. Nothing in this Section III.K shall be construed as a
waiver of any applicable attorney- client or work product privileges.



IV.
SUCCESSOR LIABILITY; CHANGES TO BUSINESS UNITS OR LOCATIONS



A.
Sale of Business, Business Unit, or Location



In the event that, after the Effective Date, CCH proposes to sell any or all of
its business, business units, or locations (whether through a sale of assets,
sale of stock, or other type of transaction) that are subject to this CIA, CCH
shall notify OIG of the proposed sale at least 30 days prior to the sale of its
business, business unit, or location. This notification shall include a
description of the business, business unit, or location to be sold; a brief
description of the terms of the sale; and the name and contact information of
the prospective purchaser. This CIA shall be binding on the purchaser of the
business, business unit, or location, unless otherwise determined and agreed to
in writing by the OIG.


B.
Change or Closure of Business, Business Unit, or Location



In the event that, after the Effective Date, CCH changes locations or closes or
terminates management of a business, business unit, or location related to the
furnishing of items or services that may be reimbursed by Federal health care
programs, CCH shall notify OIG of this fact as soon as possible, but no later
than within 30 days after the date of change, closure, or termination of
management of the business, business unit, or location.


C.
Purchase or Establishment of New Business, Business Unit, Location, or
Management Arrangement



In the event that, after the Effective Date, CCH purchases or establishes a new
business, business unit, location, or management arrangement related to the
furnishing of items or services that may be reimbursed by Federal health care
programs, CCH shall notify OIG at least 30 days prior to such purchase or the
operation of the new business, business unit, location, or management
arrangement. This notification shall include the address of the new business,
business unit, location, or management arrangement; its phone number and fax
number; the location’s Medicare and state Medicaid program provider number
and/or supplier number(s); and the name and address of each Medicare and state
Medicaid program contractor to which CCH currently submits claims. Each new
business, business unit, location, or management arrangement and all Covered
Persons at each new business, business unit, location, or management arrangement
shall be subject to the applicable requirements of this CIA, unless otherwise
agreed to in writing by the OIG.



V.
IMPLEMENTATION AND ANNUAL REPORTS



A.
Implementation Report



Within 120 days after the Effective Date, CCH shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report). The Implementation Report shall, at a minimum, include:


1.    the name, address, phone number, and position description of the
Compliance Officer required by Section III.A.1, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;


2.    the names and positions of the members of the Compliance Committee
required by Section III.A.2;


3.    the name, address, phone number, and position description of the Chief
Quality Officer required by Section III.A.3, and a summary of other non-quality
assurance job responsibilities the Chief Quality Officer may have;


4.    the names of the Governing Authority members who are responsible for
satisfying the Governing Authority compliance obligations described in Section
III.A.4;


5.    the information regarding the Compliance Expert specified in Section
III.A.5.b;


6.    the names and positions of the Certifying Employees required by Section
III.A.6;


7.
a copy of CCH’s Code of Conduct required by Section III.B.1;



8.    a summary of all Policies and Procedures required by Section III.B.2
(copies of the Policies and Procedures shall be made available to OIG upon
request);


9.    the Training Plan required by Section III.C.1 and a description of the
Governing Authority training required by Section III.C.2 (including a summary of
the topics covered, the length of the training, and when the training was
provided);


10.    the following information regarding the IRO(s): (a) identity, address,
and phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; (d) a



summary and description of any and all current and prior engagements and
agreements between CCH and the IRO; and (e) a certification from the IRO
regarding its professional independence and objectivity with respect to CCH;


11.    a description of the risk assessment and internal review process required
by Section III.E;


12.
a description of the Disclosure Program required by Section III.F;



13.    a certification that CCH has conducted the screening required by Section
III.G regarding Ineligible Persons, or a description of why CCH cannot provide
such a certification;


14.    a copy of CCH’s policies and procedures regarding the identification,
quantification, and repayment of Overpayments required by Section III.I;


15.    a list of all of CCH’s locations (including locations and mailing
addresses); the corresponding name under which each location is doing business;
the corresponding phone numbers and fax numbers; each location’s Medicare and
state Medicaid program provider number(s) and/or supplier number(s); and the
name and address of each Medicare and state Medicaid program contractor to which
CCH currently submits claims;


16.    a description of CCH’s corporate structure, including identification of
any parent and sister companies, subsidiaries, affiliated entities, and their
respective lines of business, as well as any individual owners; and


17.
the certifications required by Section V.C.



B.
Annual Reports



CCH shall submit to OIG annually a report with respect to the status of, and
findings regarding, CCH’s compliance activities for each of the five Reporting
Periods (Annual Report). Each Annual Report shall include, at a minimum:


1.    any change in the identity, position description, or other noncompliance
job responsibilities of the Compliance Officer required by Section III.A.1; any
change in the membership of the Compliance Committee described in Section
III.A.2; any change in the identity, position description, or other non-quality
assurance job responsibilities of the Chief Quality Officer required by Section
III.A.3; any change in the Governing Authority members who are responsible for
satisfying the



Governing Authority compliance obligations described in Section III.A.4; and any
change in the group of Certifying Employees described in Section III.A.6;


2.    the dates of each report made by the Compliance Officer or Chief Quality
Officer to the Governing Authority (written documentation of such reports shall
be made available to OIG upon request);


3.    the Governing Authority resolution required by Section III.A.4 and a
description of the documents and other materials reviewed by the Governing
Authority, as well as any additional steps taken, in its oversight of the
Compliance Program and in support of making the resolution;


4.    for the first, third, and fifth Reporting Periods, a copy of the
Compliance Program Review Report prepared by the Compliance Expert pursuant to
Section III.A.5.a.v;


5.    a summary of any significant changes or amendments to CCH’s Code of
Conduct or the Policies and Procedures required by Section III.B and the reasons
for such changes (e.g., change in contractor policy);


6.    a copy of CCH’s Training Plan developed under Section III.C and, to the
extent not explicitly stated in the Training Plan, the following information
regarding each type of training: a description of the training, including a
summary of the topics covered, the length of sessions, a schedule of training
sessions, a general description of the categories of individuals required to
complete the training, and the process by which CCH ensures that all Covered
Persons and Relevant Covered Persons receive appropriate training. A copy of all
training materials and the documentation to support this information shall be
made available to OIG upon request;


7.    a complete copy of all reports prepared pursuant to Section III.D, along
with a copy of the IRO’s engagement letter;


8.    CCH’s response to the reports prepared pursuant to Section III.D, along
with corrective action plan(s) related to any issues raised by the reports;


9.    a summary and description of any and all current and prior engagements and
agreements between CCH and the IRO (if different from what was submitted as part
of the Implementation Report);


10.    a certification from the IRO regarding its professional independence and
objectivity with respect to CCH;





11.    a description of the risk assessment and internal review process required
by Section III.E, a summary of any changes to the process, and a description of
the reasons for such changes;


12.    a copy of CCH’s internal review work plans, and a list of all reviews
completed during the Reporting Period pursuant to Section III.E;


13.    a summary of the disclosures in the disclosure log required by Section
III.F that relate to Federal health care programs (the complete disclosure log
shall be made available to OIG upon request);


14.    a certification that CCH has completed the screening required by Section
III.G regarding Ineligible Persons;


15.    a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;


16.    a description of any changes to the Overpayment policies and procedures
required by Section III.I, including the reasons for such changes;


17.    a report of the aggregate Overpayments that have been returned to the
Federal health care programs. Overpayment amounts shall be broken down into the
following categories: inpatient Medicare, outpatient Medicare, Medicaid (report
each applicable state separately, if applicable), and other Federal health care
programs. Overpayment amounts that are routinely reconciled or adjusted pursuant
to policies and procedures established by the payor do not need to be included
in this aggregate Overpayment report;


18.    a summary of Reportable Events (as defined in Section III.J) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;


19.    a summary describing any audits conducted during the applicable Reporting
Period by a Medicare or state Medicaid program contractor, or any government
entity or contractor, involving a review of Federal health care program claims,
and CCH’s response/corrective action plan (including information regarding any
Federal health care program refunds) relating to the audit findings;



20.    a description of all changes to the most recently provided list of CCH’s
locations (including addresses) as required by Section V.A.15; the corresponding
name under which each location is doing business; the corresponding phone
numbers and fax numbers; each location’s Medicare and state Medicaid program
provider number(s) and/or supplier number(s); and the name and address of each
Medicare and state Medicaid program contractor to which CCH currently submits
claims; and


21.
the certifications required by Section V.C.



The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.


C.
Certifications



1.    Certifying Employees. In each Annual Report, CCH shall include the
certifications of Certifying Employees as required by Section III.A.6.


2.    Compliance Officer and Chief Executive Officer. The Implementation Report
and each Annual Report shall include a certification by the Compliance Officer;
Chief Executive Officer of CCH Group; and Chief Executive Officer of CCH of New
York that:


a.
to the best of his or her knowledge, except as otherwise described in the
report, CCH [or CCH of New York] is in compliance with all of the requirements
of this CIA; and



b.
he or she has reviewed the report and has made reasonable inquiry regarding its
content and believes that the information in the report is accurate and
truthful.



3.    Chief Financial Officer. The first Annual Report shall include a
certification by the Chief Financial Officers of CCH Group and CCH of New York
that, to the best of their knowledge, CCH Group and CCH of New York have
complied with their obligations under the Settlement Agreement: (a) not to
resubmit to any Federal health care program payors any previously denied claims
related to the Covered Conduct addressed in the Settlement Agreement, and not to
appeal any such denials of claims; (b) not to charge to or otherwise seek
payment from federal or state payors for unallowable costs (as defined in the
Settlement Agreement); and (c) to identify and adjust any past charges or claims
for unallowable costs.



D.
Designation of Information



CCH shall clearly identify any portions of its submissions that it believes are
trade secrets, or information that is commercial or financial and privileged or
confidential, and therefore potentially exempt from disclosure under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552. CCH shall refrain from identifying
any information as exempt from disclosure if that information does not meet the
criteria for exemption from disclosure under FOIA.


VI.
NOTIFICATIONS AND SUBMISSION OF REPORTS



Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:


OIG:
Administrative and Civil Remedies Branch Office of Counsel to the Inspector
General Office of Inspector General
U.S. Department of Health and Human Services Cohen Building, Room 5527
330 Independence Avenue, SW Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604


Compassionate Care Hospice Group, Ltd.: Milton Heching, Chief Executive Officer
200 Lanidex Plaza, Suite 2101
Parsipanny, NJ 07054
Telephone: 973.402.4712
Facsimile: 973.402.4725


With a copy to:    Jennifer O’Neill, General Counsel
Compassionate Care Hospice 200 Lanidex Plaza, Suite 2101
Parsippany, NJ 07054
Telephone: 973.402.4712
Facsimile: 973.402.4725



Sean Cenawood Dentons US LLP
1221 Avenue of the Americas New York, NY 10020 Telephone: 212.398.4867
Facsimile: 212.768.6800


Compassionate Care Hospice of New York, LLC: Judith Grey, Member
CCH of New York 369 East 148th Street Bronx, NY 10455
Telephone: 718.601.6694
Facsimile: 718.601.4520


With a copy to:    Jennifer O’Neill, General Counsel
Compassionate Care Hospice 200 Lanidex Plaza, Suite 2101
Parsippany, NJ 07054
Telephone: 973.402.4712
Facsimile: 973.402.4725


Sean Cenawood Dentons US LLP
1221 Avenue of the Americas New York, NY 10020 Telephone: 212.398.4867
Facsimile: 212.768.6800


Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, CCH may be required to provide OIG with
an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.


VII.
OIG INSPECTION, AUDIT, AND REVIEW RIGHTS



In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine and/or
request copies of CCH’s



books, records, and other documents and supporting materials and/or conduct
on-site reviews of any of CCH’s locations for the purpose of verifying and
evaluating: (a) CCH’s compliance with the terms of this CIA; and (b) CCH’s
compliance with the requirements of the Federal health care programs. The
documentation described above shall be made available by CCH to OIG or its duly
authorized representative(s) at all reasonable times for inspection, audit,
and/or reproduction. Furthermore, for purposes of this provision, OIG or its
duly authorized representative(s) may interview any of CCH’s Covered Persons who
consent to be interviewed at the individual’s place of business during normal
business hours or at such other place and time as may be mutually agreed upon
between the individual and OIG. CCH shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals
upon OIG’s request. CCH’s Covered Persons may elect to be interviewed with or
without a representative of CCH present.


VIII.
DOCUMENT AND RECORD RETENTION



CCH shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.


IX.
DISCLOSURES



Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify CCH prior to any release by OIG of
information submitted by CCH pursuant to its obligations under this CIA and
identified upon submission by CCH as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, CCH shall have the rights set forth at 45 C.F.R.
§ 5.65(d).


X.
BREACH AND DEFAULT PROVISIONS



CCH is expected to fully and timely comply with all of its CIA obligations.


A.
Stipulated Penalties for Failure to Comply with Certain Obligations



As a contractual remedy, CCH and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.



1.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day CCH fails to establish
and implement any of the following obligations as described in Sections III and
IV:


a.
a Compliance Officer;



b.
a Compliance Committee;



c.
a Chief Quality Officer;



d.
the Governing Authority compliance obligations and the engagement of a
Compliance Expert, the performance of a Compliance Program Review, and the
preparation of a Compliance Program Review Report;



e.
the management certification obligations;



f.
a written Code of Conduct;



g.
written Policies and Procedures;



h.
the development and/or implementation of a Training Plan for the training of
Covered Persons, Relevant Covered Persons, and Governing Authority Members;



i.
a risk assessment and internal review process as required by Section III.E;



j.
a Disclosure Program;



k.
Ineligible Persons screening and removal requirements;



l.
notification of Government investigations or legal proceedings;



m.
policies and procedures regarding the repayment of Overpayments;



n.
the repayment of Overpayments as required by Section III.I;



o.
reporting of Reportable Events; and






p.
disclosure of changes to business units or locations.



2.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day CCH fails to engage and
use an IRO, as required in Section III.D, Appendix A, and Appendix B.


3.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day CCH fails to submit the
Implementation Report or any Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.


4.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day CCH fails to submit any
Claims Review Report in accordance with the requirements of Section III.D and
Appendix B.


5.    A Stipulated Penalty of $1,500 for each day CCH fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date CCH fails to grant access.)


6.    A Stipulated Penalty of $50,000 for each false certification submitted by
or on behalf of CCH as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.


7.    A Stipulated Penalty of $1,000 for each day CCH fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to CCH
stating the specific grounds for its determination that CCH has failed to comply
fully and adequately with the CIA obligation(s) at issue and steps CCH shall
take to comply with the CIA. (This Stipulated Penalty shall begin to accrue 10
days after CCH receives this notice from OIG of the failure to comply.) A
Stipulated Penalty as described in this Subsection shall not be demanded for any
violation for which OIG has sought a Stipulated Penalty under Subsections 1–6 of
this Section.


B.
Timely Written Requests for Extensions



CCH may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for



failure to perform the act or file the notification or report shall not begin to
accrue until one day after CCH fails to meet the revised deadline set by OIG.
Notwithstanding any other provision in this Section, if OIG denies such a timely
written request, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until three days after CCH
receives OIG’s written denial of such request or the original due date,
whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five days prior to the date by which any act is
due to be performed or any notification or report is due to be filed.


C.
Payment of Stipulated Penalties



1.    Demand Letter. Upon a finding that CCH has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify CCH of: (a) the failure to comply;
and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties. (This notification shall be referred to as the “Demand
Letter.”)


2.    Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, CCH shall either: (a) cure the breach to OIG’s satisfaction and pay the
applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event CCH elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until CCH cures, to OIG’s satisfaction, the alleged breach in
dispute. Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.


3.    Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.


4.    Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that CCH has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.


D.
Exclusion for Material Breach of this CIA







means:
1.
Definition of Material Breach. A material breach of this CIA



a.
repeated violations or a flagrant violation of any of the obligations under this
CIA, including, but not limited to, the obligations addressed in Section X.A;



b.
a failure by CCH to report a Reportable Event, take corrective action, or make
the appropriate refunds, as required in Section III.I;



c.
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or



d.
a failure to engage and use an IRO in accordance with Section III.D, Appendix A,
and Appendix B.



2.Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by CCH constitutes an independent basis for CCH’s
exclusion from participation in the Federal health care programs. The length of
the exclusion shall be in the OIG’s discretion, but not more than five years per
material breach. Upon a determination by OIG that CCH has materially breached
this CIA and that exclusion is the appropriate remedy, OIG shall notify CCH of:
(a) the material breach; and (b) OIG’s intent to exercise its contractual right
to impose exclusion. (This notification shall be referred to as the “Notice of
Material Breach and Intent to Exclude.”)


3.Opportunity to Cure. CCH shall have 30 days from the date of receipt of the
Notice of Material Breach and Intent to Exclude to demonstrate that:


a.
the alleged material breach has been cured; or



b.
the alleged material breach cannot be cured within the 30 day period, but that:
(i) CCH has begun to take action to cure the material breach; (ii) CCH is
pursuing such action with due diligence; and (iii) CCH has provided to OIG a
reasonable timetable for curing the material breach.



4.Exclusion Letter. If, at the conclusion of the 30 day period, CCH fails to
satisfy the requirements of Section X.D.3, OIG may exclude CCH from
participation in the Federal health care programs. OIG shall notify CCH in
writing of its determination to exclude CCH. (This letter shall be referred to
as the “Exclusion Letter.”) Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
CCH’s receipt of the Exclusion



Letter. The exclusion shall have national effect. Reinstatement to program
participation is not automatic. After the end of the period of exclusion, CCH
may apply for reinstatement by submitting a written request for reinstatement in
accordance with the provisions at 42 C.F.R. §§ 1001.3001–.3004.


E.
Dispute Resolution



1.    Review Rights. Upon OIG’s delivery to CCH of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, CCH shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a manner consistent with the provisions in 42
C.F.R. § 1005.2–1005.21. Notwithstanding the language in 42 C.F.R. § 1005.2(c),
the request for a hearing involving Stipulated Penalties shall be made within 10
days after receipt of the Demand Letter and the request for a hearing involving
exclusion shall be made within 25 days after receipt of the Exclusion Letter.
The procedures relating to the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.


2.    Stipulated Penalties Review. Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether CCH was in full and timely compliance with the obligations of this CIA
for which OIG demands payment; and (b) the period of noncompliance. CCH shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any. OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders CCH to pay
Stipulated Penalties, such Stipulated Penalties shall become due and payable 20
days after the ALJ issues such a decision unless CCH requests review of the ALJ
decision by the DAB. If the ALJ decision is properly appealed to the DAB and the
DAB upholds the determination of OIG, the Stipulated Penalties shall become due
and payable 20 days after the DAB issues its decision.


3.    Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether
CCH was in material breach of this CIA and, if so, whether:



a.
CCH cured such breach within 30 days of its receipt of the Notice of Material
Breach; or



b.
the alleged material breach could not have been cured within the 30-day period,
but that, during the 30-day period following CCH’s receipt of the Notice of
Material Breach: (i) CCH had begun to take action to cure the material breach;
(ii) CCH pursued such action with due diligence; and (iii) CCH provided to OIG a
reasonable timetable for curing the material breach.



For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for CCH, only after a DAB
decision in favor of OIG. CCH’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude CCH upon the issuance of
an ALJ’s decision in favor of OIG. If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that CCH may request
review of the ALJ decision by the DAB. If the DAB finds in favor of OIG after an
ALJ decision adverse to OIG, the exclusion shall take effect 20 days after the
DAB decision. CCH shall waive its rights to any notice of such an exclusion if a
decision upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds
in favor of CCH, CCH shall be reinstated effective on the date of the original
exclusion.


4.    Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.


XI.
EFFECTIVE AND BINDING AGREEMENT



CCH and OIG agree as follows:


A.    This CIA shall become final and binding on the date the final signature is
obtained on the CIA.


B.    This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA.


C.    OIG may agree to a suspension of CCH’s obligations under this CIA based on
a certification by CCH that it is no longer providing health care items or
services that



will be billed to any Federal health care program and that it does not have any
ownership or control interest, as defined in 42 U.S.C. § 1320a-3, in any entity
that bills any Federal health care program. If CCH is relieved of its CIA
obligations, CCH will be required to notify OIG in writing at least 30 days in
advance if it plans to resume providing health care items or services that are
billed to any Federal health care program or to obtain an ownership or control
interest in any entity that bills any Federal health care program. At such time,
OIG shall evaluate whether the CIA will be reactivated or modified as to CCH.


D.    The undersigned signatories for CCH represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.


E.    This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.



ON BEHALF OF COMPASSIONATE CARE HOSPICE GROUP, LTD.
/Milton Heching/    1-26-15


    
MILTON HECHING    DATE
Chief Executive Officer






ON BEHALF OF COMPASSIONATE CARE HOSPICE OF NEW YORK, LLC






/Judith Grey/    1/26/15


    
JUDITH GREY    DATE
Member







--------------------------------------------------------------------------------





ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL OF THE DEPARTMENT OF HEALTH AND
HUMAN SERVICES
















/Robert K. DeConti/    1/30/15


    
ROBERT K. DECONTI    DATE
Assistant Inspector General for Legal Affairs Office of Inspector General
U.S. Department of Health and Human Services








/Kaitlyn L. Dunn/    1/27/15


    
KAITLYN L. DUNN    DATE
Associate Counsel
Office of Inspector General
U.S.
Department of Health and Human Services




APPENDIX A INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.


A.
IRO Engagement



1.    CCH shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph D. Within 30 days after OIG receives the
information identified in Section V.A.10 of the CIA or any additional
information submitted by CCH in response to a request by OIG, whichever is
later, OIG will notify CCH if the IRO is unacceptable. Absent notification from
OIG that the IRO is unacceptable, CCH may continue to engage the IRO.


2.    If CCH engages a new IRO during the term of the CIA, this IRO shall also
meet the requirements of this Appendix. If a new IRO is engaged, CCH shall
submit the information identified in Section V.A.10 of the CIA to OIG within 30
days of engagement of the IRO. Within 30 days after OIG receives this
information or any additional information submitted by CCH at the request of
OIG, whichever is later, OIG will notify CCH if the IRO is unacceptable. Absent
notification from OIG that the IRO is unacceptable, CCH may continue to engage
the IRO.


B.
IRO Qualifications



The IRO shall:


1.    assign individuals to conduct the Claims Review who have expertise in the
billing, coding, reporting, and other requirements applicable to hospice
services and in the general requirements of the Federal health care program(s)
from which CCH of New York seeks reimbursement;


2.    assign individuals to design and select the Claims Review sample who are
knowledgeable about the appropriate statistical sampling techniques;


3.    assign individuals to conduct the coding review portions of the Claims
Review who have a nationally recognized coding certification and who have
maintained this certification (e.g., completed applicable continuing education
requirements); and



4.    have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.


C.
IRO Responsibilities



The IRO shall:


1.    perform each Claims Review in accordance with the specific requirements of
the CIA;


2.    follow all applicable Medicare and Medicaid rules and reimbursement
guidelines in making assessments in the Claims Review;


3.    if in doubt of the application of a particular Medicare or Medicaid policy
or regulation, request clarification from the appropriate authority (e.g.,
Medicare contractor);






manner; and
4.

respond to all OIG inquires in a prompt, objective, and factual






5.    prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.


D.
IRO Independence and Objectivity



The IRO must perform the Claims Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards
issued by the United States Government Accountability Office.


E.
IRO Removal/Termination



1.    CCH and IRO. If CCH terminates the IRO or if the IRO withdraws from the
engagement during the term of the CIA, CCH must submit a notice explaining its
reasons for termination or the reason for withdrawal to OIG no later than 30
days after termination or withdrawal. CCH must engage a new IRO in accordance
with Paragraph A of this Appendix and within 60 days of termination or
withdrawal of the IRO.


2.    OIG Removal of IRO. In the event OIG has reason to believe the IRO does
not possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require CCH to engage a new IRO in accordance with Paragraph A of this Appendix.
CCH must engage a new IRO within 60 days of termination of the IRO.





Prior to requiring CCH to engage a new IRO, OIG shall notify CCH of its intent
to do so and provide a written explanation of why OIG believes such a step is
necessary. To resolve any concerns raised by OIG, CCH may present additional
information regarding the IRO’s qualifications, independence, or performance of
its responsibilities. OIG will attempt in good faith to resolve any differences
regarding the IRO with CCH prior to requiring CCH to terminate the IRO. However,
the final determination as to whether or not to require CCH to engage a new IRO
shall be made at the sole discretion of OIG.



APPENDIX B CLAIMS REVIEW
A.Claims Review. The IRO shall perform the Claims Review annually to cover each
of the five Reporting Periods. The IRO shall perform all components of each
Claims Review.


1.    Definitions. For the purposes of the Claims Review, the following
definitions shall be used:


a.
Overpayment: The amount of money CCH of New York has received in excess of the
amount due and payable under any Federal health care program requirements, as
determined by the IRO in connection with the claims reviews performed under this
Appendix B, and which shall include any extrapolated Overpayments determined in
accordance with Section A.3 of this Appendix B.



b.
Paid Claim: A claim for hospice services submitted by or on behalf of CCH of New
York and for which CCH of New York has received reimbursement from the Medicare
or Medicaid program.



c.
Population: The Population shall be defined as all Paid Claims during the
12-month period covered by the Claims Review.



d.
Error Rate: The Error Rate shall be the percentage of net Overpayments
identified in the sample. The net Overpayments shall be calculated by
subtracting all underpayments identified in the sample from all gross
Overpayments identified in the sample. (Note: Any potential cost settlements or
other supplemental payments should not be included in the net Overpayment
calculation. Rather, only underpayments identified as part of the Discovery
Sample shall be included as part of the net Overpayment calculation.)



The Error Rate is calculated by dividing the net Overpayment identified in the
sample by the total dollar amount associated with the Paid Claims in the sample.



2.    Discovery Sample. The IRO shall randomly select and review a sample of 100
Paid Claims for services rendered by CCH of New York (Discovery Sample). The
Paid Claims shall be randomly selected in proportion to the total volume of Paid
Claims in the Population accounted for by each of CCH of New York’s branch
offices. The Paid Claims shall be reviewed based on the supporting documentation
available at CCH’s office(s) or under CCH’s control and applicable billing and
coding regulations and guidance to determine whether the claim was correctly
coded, submitted, and reimbursed.


If the Error Rate (as defined above) for the Discovery Sample is less than 5%,
no additional sampling is required, nor is the Systems Review required. (Note:
The guidelines listed above do not imply that this is an acceptable error rate.
Accordingly, CCH should, as appropriate, further analyze any errors identified
in the Discovery Sample. CCH recognizes that OIG or another HHS component, in
its discretion and as authorized by statute, regulation, or other appropriate
authority may also analyze or review Paid Claims included, or errors identified,
in the Discovery Sample or any other segment of the universe.)


3.    Full Sample. If the Discovery Sample indicates that the Error Rate is 5%
or greater, the IRO shall select an additional sample of Paid Claims (Full
Sample) from the respective universe using commonly accepted sampling methods.
The Paid Claims selected for the Full Sample shall be reviewed based on
supporting documentation available at CCH’s offices or under CCH’s control and
applicable billing and coding regulations and guidance to determine whether the
claim was correctly coded, submitted, and reimbursed. For purposes of
calculating the size of the Full Sample, the Discovery Sample may serve as the
probe sample, if statistically appropriate. Additionally, the IRO may use the
Paid Claims sampled as part of the Discovery Sample, and the corresponding
findings for those Paid Claims, as part of its Full Sample, if: (1)
statistically appropriate and (2) the IRO selects the Full Sample Paid Claims
using the seed number generated by the Discovery Sample. The findings of the
Full Sample shall be used by the IRO to estimate the actual Overpayment in the
Population with a 90% confidence level and with a maximum relative precision of
25% of the point estimate. OIG, in its sole discretion, may refer the findings
of the Full Sample (and any related workpapers) received from CCH to the
appropriate Federal health care program payor (e.g., Medicare contractor) for
appropriate follow-up by that payor.


4.    Systems Review. If the Discovery Sample identifies an Error Rate of 5% or
greater, CCH’s IRO shall also conduct a Systems Review. The Systems Review shall
consist of the following:


a.
a review of CCH’s billing and coding systems and processes relating to claims
submitted to Federal health care programs (including, but not limited to, the
operation of the billing




system; the process by which claims are coded; safeguards to ensure proper
coding, claims submission, and billing; and procedures to identify and correct
inaccurate coding and billing); and


b.
for each claim in the Discovery Sample and Full Sample that resulted in an
Overpayment, the IRO shall review the system(s) and process(es) that generated
the claim and identify any problems or weaknesses that may have resulted in the
identified Overpayments. The IRO shall provide its observations and
recommendations on suggested improvements to the system(s) and the process(es)
that generated the claim.



5.
Other Requirements



a.
Supplemental Materials. The IRO shall request all documentation and materials
required for its review of the Paid Claims selected as part of the Discovery
Sample or the Full Sample (if applicable), and CCH shall furnish such
documentation and materials to the IRO prior to the IRO initiating its review of
the Discovery Sample or the Full Sample (if applicable). If the IRO accepts any
supplemental documentation or materials from CCH after the IRO has completed its
initial review of the Discovery Sample or the Full Sample (if applicable)
(Supplemental Materials), the IRO shall identify in the Claims Review Report the
Supplemental Materials, the date the Supplemental Materials were accepted, and
the relative weight the IRO gave to the Supplemental Materials in its review. In
addition, the IRO shall include a narrative in the Claims Review Report
describing the process by which the Supplemental Materials were accepted and the
IRO’s reasons for accepting the Supplemental Materials.



b.
Paid Claims without Supporting Documentation. Any Paid Claim for which CCH
cannot produce documentation sufficient to support the Paid Claim shall be
considered an error and the total reimbursement received by CCH of New York for
such Paid Claim shall be deemed an Overpayment. Replacement sampling for Paid
Claims with missing documentation is not permitted.




c.
Use of First Samples Drawn. For the purposes of all samples (Discovery Sample
and Full Sample) discussed in this Appendix B, the Paid Claims selected in each
first sample shall be used (i.e., it is not permissible to generate more than
one list of random samples and then select one for use with the Discovery Sample
or the Full Sample).



6.    Repayment of Identified Overpayments. CCH of New York shall repay within
60 days any Overpayment(s) identified in the Discovery Sample, regardless of the
Error Rate, and (if applicable) the Full Sample, including the IRO’s estimate of
the actual Overpayment in the Population as determined in accordance with
Section A.3, above, in accordance with payor refund policies. CCH of New York
shall make available to OIG all documentation that reflects the refund of the
Overpayment(s) to the payor.


B.Claims Review Report. The IRO shall prepare a Claims Review Report as
described in this Appendix B for each Claims Review performed. The following
information shall be included in the Claims Review Report for the Discovery
Sample and the Full Sample (if applicable).


1.    Claims Review Methodology


a.
Claims Review Population. A description of the Population subject to the Claims
Review.



b.
Claims Review Objective. A clear statement of the objective intended to be
achieved by the Claims Review.



c.
Source of Data. A description of the specific documentation relied upon by the
IRO when performing the Claims Review (e.g., medical records; physician orders;
certificates of medical necessity; requisition forms; local medical review
policies (including title and policy number); CMS program memoranda (including
title and issuance number); Medicare carrier or intermediary manual or bulletins
(including issue and date); other policies, regulations, or directives).



d.
Review Protocol. A narrative description of how the Claims Review was conducted
and what was evaluated.



e.
Supplemental Materials. A description of any Supplemental Materials as required
by Section A.5.a, above.



2.
Statistical Sampling Documentation






a.
A copy of the printout of the random numbers generated by the “Random Numbers”
function of the statistical sampling software used by the IRO.



b.
A copy of the statistical software printout(s) estimating how many Paid Claims
are to be included in the Full Sample, if applicable.



c.
A description or identification of the statistical sampling software package
used to select the sample and determine the size of the Full Sample, if
applicable.



3.
Claims Review Findings



a.
Narrative Results



i.
A description of CCH’s billing and coding system(s), including the
identification, by position description, of the personnel involved in coding and
billing.



ii.
A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.) regarding the Claims
Review, including the results of the Discovery Sample and the results of the
Full Sample (if any).



b.
Quantitative Results



i.
Total number and percentage of instances in which the IRO determined that the
Paid Claims submitted by or on behalf of CCH of New York (Claim Submitted)
differed from what should have been the correct claim (Correct Claim),
regardless of the effect on the payment.



ii.
Total number and percentage of instances in which the Claim Submitted differed
from the Correct Claim and in which such difference resulted in an Overpayment
to CCH of New York.



iii.
Total dollar amount of all Overpayments in the Discovery Sample and the Full
Sample (if applicable).






iv.
Total dollar amount of Paid Claims included in the Discovery Sample and the Full
Sample and the net Overpayment associated with the Discovery Sample and the Full
Sample.



v.
Error Rate in the Discovery Sample and the Full Sample.



vi.
A spreadsheet of the Claims Review results that includes the following
information for each Paid Claim: Federal health care program billed, beneficiary
health insurance claim number, date of service, code submitted (e.g., DRG, CPT
code, etc.), code reimbursed, allowed amount reimbursed by payor, correct code
(as determined by the IRO), correct allowed amount (as determined by the IRO),
and the dollar difference between the allowed amount reimbursed by the payor and
the correct allowed amount.



vii.
If a Full Sample is performed, the methodology used by the IRO to estimate the
actual Overpayment in the Population and the amount of such Overpayment.



c.
Recommendations. The IRO’s report shall include any recommendations for
improvements to CCH’s billing and coding systems based on the findings of the
Claims Review.



4.    Systems Review Findings. The IRO shall prepare a Systems Review Report
based on the Systems Review performed (if applicable) that shall include the
IRO’s observations, findings, and recommendations regarding:


a.
the strengths and weaknesses in CCH’s billing systems and processes;



b.
the strengths and weaknesses in CCH’s coding systems and processes; and



c.
possible improvements to CCH’s billing and coding systems and processes to
address the specific problems or weaknesses that resulted in the identified
Overpayments.




5.    Credentials. The names and credentials of the individuals who: (1)
designed the statistical sampling procedures and the review methodology utilized
for the Claims Review and (2) performed the Claims Review.



